UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JANE DOE,
Plaintiff,
v.
SAFWAT HASSAN SIDDIG’ and Civil Action No. 10-1256 (CKK)

KAWTHAR HASSAN SULIMAN, a.k.a.
KAWTHAR SIDDIG,

Defendants.

MEMORANDUM OPINION
(September 12, 201 l)

Plaintiff Jane Doel brings this action against Defendants Safwat Hassan Siddig ("S.
Siddig") and Kawthar Hassan Suliman, a.k.a. Kawthar Siddig, asserting a variety of claims in
connection with her nineteen years of employment in Defendants’ household as a self-described
domestic servant and nanny. Presently before the Court is Defendants’ [l 8] Motion to Dismiss
Pursuant to Rule l2(b)(6) of the Federal Rules of Civil Procedure ("Motion to Dismiss"). Upon
consideration of the parties’ submissions, the relevant authorities, and the record as a whole, the

motion shall be GRANTED-IN-PART and DENIED-IN-PART.Z

l For the time being, P1aintiff is being allowed to proceed in this action anonymously. See Order
(July 26, 2010), ECF No. [2].

2 While the Court’s decision today rests upon the record as a whole, its consideration has
focused on the following documents, listed in chronological order of their filing: First Am.
Compl. ("Compl."), ECF No. [16]; Br. & Mem. of Law in Support of Def.’s [sic] Mot. to
Dismiss ("Defs.’ Mem."), ECF No. [18]; Pl.’s Mem. of P. & A. in Opp’n to Defs.’ Mot. to
Dismiss ("Pl.’s Opp’n"), ECF No. [19].

I. BACKGROUND

Doe is a thirty-four-year-old Sudanese citizen living in the United States. Compl. 11 10.
She claims that Defendants "traff`icked" her into the country over two decades ago in order to
benefit from her "forced labor" and thereafter subjected her to "false imprisonment" and
"involuntary servitude" for the succeeding nineteen years. Ia'. 1[ l.

A. F actual Background

In 1990, Doe was a fourteen-year-old minor living with her family in Sudan.3 Compl. 11
12.4 She was a primary school student and did not speak English. Ia’. 1[1] l2, 31, 43. S. Siddig,
an official or employee at the Sudanese Embassy in Washington, D.C., approached Doe and her
family with an offer-in exchange for Doe moving to the United States to serve as a domestic
servant and nanny in Defendants’ household, S. Siddig promised that Doe would be paid the
federal statutory minimum wage, would attend school in the United States, would be allowed to
retum to Sudan to visit her family regularly, and would be "raised like a daughter." Id. 1[1] 6, 11,
13. In connection with these promises, S. Siddig drafted and executed a written contract, which
provided that Doe would eam the federal statutory minimum wage, with half of her eamings to

be paid to her parents in Sudan. Ia'. 11 l4.

3 This action was commenced, and the pending Motion to Dismiss was briefed, before the
Republic of South Sudan became an independent state on July 9, 2011. lt is unclear what
relationship the parties have to the Republic of Sudan or the Republic of South Sudan. For
purposes of the pending Motion to Dismiss, the Court shall simply use the tenninology
employed by the parties in briefing the motion.

4 This factual background is derived from the well-pleaded factual allegations in Doe’s First
Amended Complaint; those allegations are assumed to be true for purposes of resolving the
pending Motion to Dismiss,

Thereafter, S. Siddi g obtained an A-3 Non-Immi grant Visa$ authorizing Doe to enter the

United States. Id. \H[ 4, 15-16. In order to secure the visa, Doe’s written employment contract

was presented to officials at the United States Embassy in Sudan. Id. 11 15. According to Doe, S.

Siddig or his agents falsely represented Doe’s age on her visa and passport applications in order
to make her appear as an adult instead of a fourteen-year-old minor. Ia'. 11 16.

In 1990, Doe moved to the United States to serve as a domestic servant and nanny in
Defendants’ household in Woodbridge, Virginia. Id. 1111 2, 11. For the next nineteen years,
Defendants forced Doe to work long hours seven days a week, without holiday-, vacation-, or
sick-leave. Ia’. 1[1] 2, 17, 19. Her daily responsibilities included cleaning Defendants’ home,
washing and ironing clothes, cooking meals, and caring for Defendants’ four children, including
two adult disabled children. Ia'. 1111 17-19. Doe would also periodically care for the children of
Defendants’ relatives and guests. Id. 1]1[ 18-19.

In the nineteen-year period extending from 1990 to 2009, Defendants never paid Doe the
federal statutory minimum wage for the hours that she worked. Ia’. ‘[[1[ 3, 62, 66. Instead, she
received $100 per month, approximately $3.33 per day, from 1990 until 1999 or 2000; $150 per
month, approximately $5 per day, from 1999 or 2000 until 2006; and $200 per month,
approximately $6.66 per day, from 2006 until 2009. Id. 11 3. Moreover, Doe was ordinarily paid

only half of these amounts; she was told that the remainder was sent to her family in Sudan. Id.

5 An A-3 Non-Immigrant Visa authorizes personal employees, attendants, domestic workers, or
servants of diplomats or foreign government officials to travel to the United States.

3

Defendants kept Doe isolated from the outside world. Id. 1[ 28. Upon her arrival in the
United States, they confiscated her passport, prohibited her from leaving the house alone, and
told her that if she did ever leave the house alone, "she would be kidnapped or arrested." Ia’. 1111
28-29, 53. As a fourteen-year-old minor, Doe believed these statements and was scared to leave
Defendants’ home on her own. Ia’. Indeed, Doe did not travel outside Defendants’ home alone
for sixteen years. Id. 1]1[ 28, 36. She did not leave Virginia on her own until 2008, when she was
approximately thirty-two years old. 1¢1.1[1[ 6, 30.

Doe was also isolated from her family in Sudan and the United States. Ia'. 1111 32-33, 101.
Defendants rarely allowed Doe to speak to her family in Sudan and did not tell her when
relatives living in the United States attempted to make contact. Id. 1[1[ 32-33. On one occasion,
when S. Siddig leamed that Doe had made contact with a family member who later moved to the
United States, he became angry and attempted to physically strike Doe, Ia'. 11 34.

Despite their prior representations, Defendants attempted to prevent Doe from leaming
English and did not allow her to attend school until the fall of 2005, approximately fifteen years
after she arrived in the United States. Id. 1111 5, 31. In contrast, nearly all of her siblings in Sudan
were able to attend college and obtain an appropriate education. Id. 1111 31, 79, 110.

Meanwhile, Defendants constantly subjected Doe to "verbal and psychological abuse,"
yelling at her when something went wrong in the house or when she did not meet their demands.
Ia'. 1111 21-23, 35, 99. Her health also suffered. The harsh cleaning chemicals that Defendants
forced Doe to use for her housekeeping responsibilities caused her to "develop[] breathing
difficulties" and burned her skin, resulting in "scars, rashes, and peeling skin that continue to
disfigure her hands and feet today." Ia'. 1111 20, 25. Additionally, Defendants’ adult disabled

children physically injured Doe, with one incident resulting in Doe temporarily losing her

hearing. Id. 11 27. Despite numerous requests, Doe rarely received medical care because
Defendants told her that it was too expensive. Id. 1111 24, 26, 116.

On August 7, 2009, Doe "escaped" from Defendants’ control with assistance from a
relative living in the United States. Id. 1111 34, 37 . Since then, Defendants have continued to try
to locate Doe, "demand[ing] to know when she will retum." Id. 11 38.

B. Procea'ural Historj)

Doe commenced this action on July 26, 2010. She asserts a total of thirteen claims
against Defendants: (1) involuntary servitude pursuant to the Thirteenth Amendment of the
Constitution of the United States and 18 U.S.C. §§ 1584, 1595; (2) trafficking for purposes of
forced labor in violation of the Trafficking Victims Protection Act ("TVPA"), 18 U.S.C. §§

1590, 1595; (3) forced labor in violation of the TVPA, 18 U.S.C. §§ 1589, 1595; (4) breach of

contract; (5) failure to pay statutory minimum wages in violation of the Fair Labor Standards Act

("FLSA"), 29 U.S.C. § 201 et seq.; (6) false imprisonment; (7) fraudulent inducement; (8) unjust
enrichment; (9) quantum meruit; (10) intentional infliction of emotional distress; (11) fraud; (12)
negligent infliction of emotional distress; and (13) negligence. Compl. 1111 40-125.

The Court held an Initial Scheduling Conference on December 1, 2010, during which the
Court set an appropriate briefing schedule for the pending Motion to Dismiss. See Scheduling &
Procedures Order (Dec. 1, 2010), ECF No. [13], at 7. Consistent with the schedule set by the
Court, Defendants filed their moving papers on January 21, 2011, and Doe filed a timely
opposition on February 1 l, 2011. Defendants failed to Hle a reply by the designated deadline or

at any time thereafter. Accordingly, the motion is fully briefed and ripe for adjudication.

II. LEGAL STANDARD
A complaint must contain "a short and plain statement of the claim showing that the

pleader is entitled to relief" FED. R. CIV. P. (8)(a), "in order to ‘ give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests."’ Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). When presented with
a motion to dismiss on the ground that the complaint "fail[s] to state a claim upon which relief
can be granted," FED. R. CIV. P. l2(b)(6), the district court must accept as true the well-pleaded
factual allegations contained in the complaint, Atherton v. D.C. O/j‘z`ce of Mayor, 567 F.3d 672,
681 (D.C. Cir. 2009), cert. denied, _ U.S. _, 130 S. Ct. 2064 (2010). Although "detailed
factual allegations" are not necessary to withstand a motion to dismiss for failure to state a claim,
to provide the "grounds" of "entitle[ment] to relief," a plaintiff must fumish "more than labels
and conclusions" or "a forrnulaic recitation of the elements of a cause of action." Tw0mbly, 550
U.S. at 555. "Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further
factual enhancement."’ Ashcroft v. Iqbal, _ U.S. __, 129 S. Ct. l937, 1949 (2009) (quoting
Tw0mbly, 550 U.S. at 557). Rather, a complaint must contain sufficient factual allegations that,
if accepted as true, "state a claim to relief that is plausible on its face." Tw0mbly, 550 U.S. at
570. "A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged."
Iqbal, 129 S. Ct. at l949. The plaintiff must provide more than just "a sheer possibility that a
defendant has acted unlawfully." Id. at 1950. When a complaint’s well-pleaded facts do not

37 66

enable a court, "draw[ing] on its judicial experience and common sense, to infer more than the

mere possibility of misconduct," it has not shown that the pleader is entitled to relief`. Id.

III. DISCUSSION

A. Defendants ’ Motion to Dismiss ls Fundamentally Infz`rm

At the outset, the Court pauses to make an overarching observation about the nature of
Defendants’ Motion to Dismiss. Although Defendants dutifully recite the legal standard
governing this Court’s review of a motion to dismiss, they consistently ignore that standard,
setting forth their own version of the relevant facts and relying on that version in support of
many of their legal arguments.6 See Defs.’ Mem. at 2-4. Often, their version of events directly
contradicts the factual allegations set forth by Doe in her First Amended Complaint. Simply by
way of example, whereas Doe alleges that Defendants systematically isolated her from the
outside world and prevented her from traveling outside the household alone for sixteen years, see
Compl. 1[1] 6, 28-30, 32-34, 36, 53, 101, Defendants contend that Doe "was, at all relevant times,
given complete freedom of movement," Defs.’ Mem. at 4. Conspicuously absent from
Defendants’ moving papers is a single citation to Doe’s First Amended Complaint.

lt is hombook law that, on a motion to dismiss, the court must accept as true the well-
pleaded factual allegations in the complaint, and confine its consideration to those allegations (as
well as documents incorporated in the complaint and matters of public record or of which the
court may take judicial notice). Inexplicably, Defendants have completely disregarded this
fundamental premise in crafting their Motion to Dismiss. The Court shall not belabor the point:
Defendants’ chosen approach is patently impermissible and a waste of the parties’ and this
Court’s scarce time and resources. The Court shall disregard Defendants’ extraneous factual
allegations and their legal arguments premised on those factual allegations. These arguments

include the following: (1) the contention that Doe’s claims are barred by the doctrine of laches,

6 Even where Defendants set forth their own version of events, their account is supported only
by the unswom averments of their counsel.

see Defs.’ Mem. at 6-7; (2) the contention that Doe’s claim for breach of contract must fail
because the applicable contract was between S. Siddig and Doe’s father, see ia'. at 11; (3) the
contention that Doe’s claims for fraud and fraudulent inducement must fail because all of the
communications were between S. Siddig and Doe’s father, see id. at 14-15, 18; and (4) the
contention that Doe’s claim for negligence must fail because Defendants were unaware that she
was a minor, see id. at 18-19.7 Accordingly, the Court shall deny Defendants’ Motion to Dismiss
insofar as it is rests on those legal arguments.

B. Defendants ’ Motion to Dismiss Will Be Dem'ea' Insofar as It ls Based on the
Expiration of the Applz`cable Statutes of Limitations

Defendants argue that Doe’s claims for (1) breach of contract, (2) failure to pay statutory
minimum wages in violation of the FLSA, (3) false imprisonment, (4) fraudulent inducement, (5)
intentional infliction of emotional distress, and (6) negligent infliction of emotional distress are
ban'ed, in whole or in part, by the applicable statutes of limitations. See Defs.’ Mem. at 11-12,
14-15, 17-18. Doe concedes that at least some of these claims would be barred, in whole or in
part, if the statutes of limitations were strictly applied, but counters that each of the limitations
periods should be equitably tolled until July 26, 2008, when she was Hrst permitted to travel

outside Virginia alone.$ See Pl.’s Opp’n at 11-15. Upon consideration of the totality of the well-

7 Even assuming, arguendo, the Court were inclined to consider the first of these arguments-
Defendants’ contention that all of Doe’s claims are barred by the doctrine of laches-the Court
would nonetheless conclude that Defendants have failed to carry their burden of proof on this
affirmative defense. See Pro-Football, Inc. v. Harjo, 415 F.3d 44, 47 (D.C. Cir. 2005). In any
event, resolution of Defendants’ laches defense will have to await further development of the
factual record so that the Court can assess the viability of Doe’s countervailing argument based
on the doctrine of equitable tolling. See inj‘ra Part III.B.

8 Altematively, Doe contends that the limitations period should be tolled until 2006, when she
first left Defendants’ household without supervision. See Pl.’s Opp’n at 15 n.6. Because
Defendants have failed to respond to Doe’s equitable tolling argument altogether, the Court has
no occasion to resolve which of these dates would be more appropriate for tolling purposes. The

8

pleaded factual allegations in the First Amended Complaint, the Court concludes that Doe has
adduced enough factual content to render her equitable tolling argument sufficiently plausible to
allow her to proceed to discovery. See Jones v. Rogers Mem ’l Hosp., 442 F.2d 773, 775 (D.C.
Cir. 1971) (per curiam) (noting that the statute of limitations is an affirmative defense that
should not be decided on a motion to dismiss unless it is clear that plaintiff is not entitled to
relief); Supermail Cargo, Inc. v. United States, 68 F.3d 1204, 1206 (9th Cir. 1995) (observing
that "[b]ecause the applicability of the doctrine of equitable tolling often depends on matters
outside the pleadings, it is not generally amenable to resolution on a [motion to dismiss].")
(intemal quotation marks and citation omitted). Indeed, as Doe correctly observes, several courts
have found the sort of factual allegations raised by Doe sufficient to invoke the doctrine of
equitable tolling. See, e.g., Hernana'ez v. Attisha, 2010 WL 8161660, at *1, 4-5 (S.D. Cal. Mar.
5, 20l0); Deressa v. Gobena, 2006 WL 335629, at *l, 3-5 (E.D. Va. Feb. 13, 2006); Wallace v.
Kato, 549 U.S. 384, 389 (2007). Absent any contrary argument from Defendants, the Court
considers it prudent to await additional development of the factual record before proceeding
further. Therefore, the Court shall deny Defendants’ Motion to Dismiss insofar as it seeks
dismissal of Doe’s claims based upon the expiration of the applicable statutes of limitations.
One concluding observation is in order. Due to Defendants’ failure to file a reply in

support of their Motion to Dismiss, the legal briefing relevant to Doe’s equitable tolling
argument has necessarily been one-sided. The Court underscores that the legal issues raised by
Doe’s argument are rather complex, and will require close attention from the parties in the
future. At this point, the Court shall merely provide a non-exhaustive list of issues that will

likely need to be addressed in any future motion. First, because some of Doe’s claims arise

Court merely highlights the issue as one that will require the parties’ attention upon further
development of the factual record.

under state law and others arise under federal law, the parties should be prepared to discuss how
the relevant body of law (federal or state) affects Doe’s equitable tolling argument. Compare
Mondy v. Sec j) of the Army, 845 F.2d 1051, 1057 (D.C. Cir. l988), and Doe I v. Exxon Mobil
Corp., 573 F. Supp. 2d 16, 34 (D.D.C. 2008), with Grimes v. Suzukawa, 551 S.E.2d 644, 646
(Va. 2001). This task may be further complicated in this case because some of Doe’s claims
may require the Court to borrow the statute of limitations applicable to the closest state law
analog. See Bd. of Regents of Unz'v. of State of N. Y. v. Tomanio, 446 U.S. 478, 485 (1980)
(noting that the borrowing of a state statute of limitations "logically include[s]" borrowing the
applicable tolling doctrine). Second, Doe’s claim that "[i]t is well-established that the equitable
tolling doctrine is read into every federal statute of limitations," Pl.’s Opp’n at ll, is not strictly
accurate. Rather, "[i]t is hornbook law that limitations periods are customarily subject to
equitable tolling . . . unless tolling would be inconsistent with the text of the relevant statute."
Young v. United States, 535 U.S. 43, 49 (2002) (intemal quotation marks and citations omitted)
(emphasis added); see also Holland v. Florida, ___ U.S. __, 130 S. Ct. 2549, 2560 (2010) ("[A]
nonjurisdictional federal statute of limitations is nonnally subject to a rebuttable presumption in
favor of equitable tolling.") (emphasis omitted). The parties should be prepared to discuss
whether the application of the equitable tolling doctrine to any of Doe’s statutory claims would
be inconsistent with the underlying statute. Third, because it is alleged that S. Siddig was an
official or employee of the Sudanese Embassy in Washington, D.C., at all times relevant to this
action, the parties should be prepared to discuss the impact of any diplomatic immunity on the

running of the statutes of limitations. See, e.g., Gonzales Parea’es v. Vila, 479 F. Supp. 2d 187,

189 n.2 (D.D.C. 2007); Hilao v. Estate of F erdinand Marcos, 103 F.3d 767, 776 (9th Cir. 1996).

The Court merely flags these issues for the parties. They raise questions for another day,

10

C. Defendants ’ Motion to Dismiss Will Be Granted-in-Part and Denied-in-Part
Insofar as it Seeks Dismissal of Doe ’s Claim for Involuntary Servitude

Defendants tender three arguments as to why Doe’s claim for involuntary servitude under
the Thirteenth Amendment of the Constitution of the United States and 18 U.S.C. § 1584
("Section 1584") should be dismissed. The Court addresses each argument in tum.

First, Defendants argue that Section 1584 is a criminal statute and does not create a
private right of action, See Defs.’ Mem at 7. While that is undeniably true, 18 U.S.C. § 1595
("Section 1595") expressly provides a private right of action for violations of Section 1584.
Accordingly, Defendants’ first argument is without merit.

Second, citing retroactivity concerns, Defendants argue that Doe’s claim for involuntary
servitude based on violations of Section 1584 should be "limited to the date of [the statute’s]
enactment." Defs.’ Mem. at 8. Section 1584 has imposed criminal liability on persons
responsible for involuntary servitude since 1948, long before the events in question in this action
are alleged to have transpired. However, Congress did not amend Section 1595 to create a
private right of action for violations of Section 1584 until December 23, 2008. Despite Doe’s
arguments to the contrary, see Pl.’s Opp’n at 17, this represented a significant expansion of civil
liability_"an important legal consequence that cannot be ignored." Landgrafv. USI Film
Proa's., 511 U.S. 244, 283-84 (1994). Permitting private litigants to invoke Section 1595 to seek
relief for violations of Section 1584 predating December 23, 2008 would undoubtedly "increase
a party’s liability for past conduct." Id. at 281; see also Hughes Aircraft Co. v. United States,
520 U.S. 93 9, 950 (1997) (concluding that an amendment to a statute "permitting actions by an
expanded universe of plaintiffs with different incentives" was subject to the presumption against
retroactivity). Therefore, and because there is no clear congressional intent favoring retroactive

application, the Court shall dismiss Doe’s claim for involuntary servitude under Sections 1584

11

and 1595 insofar as it is predicated on acts predating December 23, 2008. Cf Nattah v. Bush,
2011 WL 938670, at *9 (D.D.C. Mar. 18, 2011) (concluding that Section 1595 "cannot be
applied retroactively."). Doe may nonetheless pursue such a claim for conduct occurring
between December 23, 2008 and her alleged "escape" from Defendants’ control on or about
August 7, 2009.

Third, and finally, Defendants contend that Doe cannot seek relief for involuntary
servitude pursuant to an implied cause of action under the Thirteenth Amendment to the
Constitution of the United States. See Defs.’ Mem. at 7-8. In this regard, Defendants concede
that there may be a private right of action under the Thirteenth Amendment, but maintain that
such a right is limited to violations committed by state actors or involving class-based
discrimination. See Defs.’ Mem. at 7-8. Defendants’ concession is an overly generous one.
Courts in this Circuit have consistently held that there is no private right of action under the
Thirteenth Amendment. See Mem. Op. at 7 ("[T]he Thirteenth Amendment does not provide a
direct cause of action. A plaintiff asserting a claim grounded on the Thirteenth Amendment must
prosecute her claim via a statutory remedy . . . ."), Richarclson v. Loyola Coll., Civil Action No.
02-1597 (HHK) (D.D.C. Aug. 14, 2003), ECF No. [19], ajY’d sub norn. Richara'son v. Loyola
Coll. in Md., Inc., 167 F. App’x 223, 225 (D.C. Cir. 2005) (per curiam) ("[T]he Thirteenth
Amendment does not provide an independent cause of action for discrimination."); Nattah, 770
F. Supp. 2d at 204 ("Neither the Thirteenth Amendment nor the TVPA creates a private right of
action upon which recover [sic] may be had in a civil suit."); Holland v. Bd. of Trustees of Univ.
of D. C., 794 F. Supp. 420, 424 (D.D.C. 1992) ("[T]he Thirteenth Amendment does not give rise
to an independent cause of action."). This approach is consistent with the general disfavor

towards implied causes of action, see Iqbal, 129 S. Ct. at 1948, and the fact that Congress has

12

already brought its institutional competence to bear on the matter by crafiing an appropriate
statutory right of action in the form of Sections 1584 and 1595. But even assuming, arguendo,
that such a cause of action existed, the Court agrees that it would not extend to a suit brought by
"one private individual" against "another private individual" where, as here, the complaint is
"devoid [of allegations] of state action or class-based discrimination." Bhagwanani v. Howard
Univ., 355 F. Supp. 2d 294, 302 (D.D.C. 2005). Accordingly, the Court shall grant Defendants’
Motion to Dismiss insofar as it seeks dismissal of Doe’s claim for involuntary servitude based on
an implied cause of action under the Thirteenth Amendment.

ln sum, the Court concludes that Doe may pursue a claim for involuntary servitude only
under Sections 1584 and 1595 and only for conduct occurring between December 23, 2008 and
her alleged "escape" fi'om Defendants’ control on or about August 7, 2009.

D. Defendants ’ Motion to Dismiss VVill be Granted-in-Part and Denied-in-Part
Insofar as it Seeks Dismissal of Doe ’s Claims Under the TVPA

Defendants similarly argue that Doe’s claim for trafficking for purposes of forced labor
under the TVPA, 18 U.S.C. § 1590 ("Section 1590"), and her claim for forced labor under the
TVPA, 18 U.S.C. § 1589 ("Section 1589"), should be dismissed based on retroactivity concems.
See Defs.’ Mem. at 9-11. Congress enacted Section 1595 to create a private right of action for
violations of Sections 1589 and 1590 on December 19, 2003. Despite Doe’s arguments to the
contrary, see Pl.’s Opp’n at 19-21, the Court concludes that permitting private litigants to bring
suit under Section 1595 for violations of Sections 1589 and 1590 based on conduct predating
December 19, 2003 would have an impermissible retroactive effect, one that this Court declines
to endorse absent an affirmative contrary expression of intent from Congress. Accordingly, the
Court shall grant Defendants’ Motion to Dismiss insofar as it seeks dismissal of Doe’s claims for

forced labor and trafficking for purposes of forced labor insofar as those claims are predicated on

13

acts predating December 19, 2003. Nonetheless, Doe may pursue such claims insofar as they
relate to conduct occurring between December 19, 2003 and Doe’s "escape" from Defendants’
control on or about August 7, 2009.

The Court rejects Defendants’ separate argument that Doe has failed to adduce sufficient
facts to state a plausible claim that they violated Sections 1589 and 1590, an argument that is
made without any meaningful reference to the statutory text or the allegations set forth in the
First Amended Complaint. See Defs.’ Mem. at 9-10. Doe has provided sufficient factual content
to state a plausible claim under Section 1595 for violations of Sections 1589 and 1590.

In sum, the Court shall deny Defendants’ Motion to Dismiss Doe’s claims for forced
labor and trafficking for purposes of forced labor except insofar as those claims are predicated on
acts predating December 19, 2003. Doe may pursue such claims insofar as they relate to conduct
occurring between December 19, 2003 and August 7, 2009.

E. Defendants ’ Motion to Dismiss Will Be Denied Insofar as It Seeks Dismissal of
Doe ’s FLSA Claim

Defendants assert that Doe’s claim under the FLSA must be dismissed because her
allegations that she was denied the statutory minimum wage are conclusory. See Defs.’ Mem. at
12. Specifically, Defendants fault Doe for "mak[ing] no effort to quantify monetary wages she
eamed plus the non-monetary wages (room, board, and other benefits)" she allegedly received.
Id. But Defendants cite to no legal authority that would support their implication that an FLSA
plaintiff must affirmatively plead such non-monetary offsets in order to state a claim for relief.
Meanwhile, Doe specifically alleges that she received $100 per month, approximately $3.33 per
day, from 1990 until 1999 or 2000; $150 per month, approximately $5 per day, from 1999 or
2000 until 2006; and $200 per month, approximately $6.66 per day, from 2006 until 2009.

Compl. 1[ 3. These figures are substantially below the federal minimum wage rates during the

14

relevant time period. Doe has met the liberal pleading requirements imposed by the Federal
Rules of Civil Procedure. Accordingly, Defendants’ Motion to Dismiss will be denied insofar as
it seeks dismissal of Doe’s FLSA claim.

F. Defendants ’ Motion to Dismiss Will Be Denied Insofar as lt See/cs Dismissal of
Doe ’s Claim for False Imprisonment

Defendants claim that Doe’s claim for false imprisonment must be dismissed because

Doe has "failed to plead direct restraint at the hands of Defendant [sic] which restrained [her]
physical liberty and there existed no legal justification." Defs.’ Mem. at 14. However,
Defendants’ implication that a plaintiff must allege a direct physical restraint in order to recover
for false imprisonment is misplaced. Under Virginia law, which the parties agree applies to
Doe’s false imprisonment claim, it is sufficient that the defendant used "force, words, or acts" of
which the plaintiff was "afraid to ignore or to which [she] reasonably believe[d] [she] must
submit." Zahand v. United Airlines Inc., 1994 WL 1031381, at *3 (Va. Cir. Ct. 1994). In other
words, Virginia has eschewed the so-called "stone walls and iron bars" approach to false
imprisonment. Upon consideration of the totality of the well-pleaded factual allegations in the
First Amended Complaint, the Court concludes that Doe has adduced enough factual content to
render her false imprisonment claim sufficiently plausible to allow her to proceed to discovery.

G. Defendants ’ Motion to Dismiss Will Be Denied Insofar as lt Seeks Dismissal of
Doe ’s Claims for Unjust Enrichment and Quantum Meruit

Defendants contend that Doe’s claims for unjust enrichment and quantum meruit must be
dismissed because she "makes no effort to quantify" her monetary and non-monetary wages.
Defs.’ Mem. at 15, 17. However, Doe is not required to plead with particularity damages that
would typically be expected to flow from her claims. See FED. R. CIV. P. 8(a)(3), 9(g); Browning
v. Clinton, 292 F.3d 23 5, 245 (D.C. Cir. 2002). She has set forth sufficient facts to render it
plausible that Defendants unjustly benefited from her services by failing to pay for the

15

reasonable value of the services provided. Accordingly, the Court shall deny Defendants’
Motion to Dismiss insofar as it seeks dismissal of Doe’s unjust enrichment and quantum meruit
claims.

H. Defendants ’ Motion to Dismiss Will Be Denied lnsofar as lt See/cs Dismissal of
Doe ’s Claim for Negligence

Lastly, Defendants argue that Doe’s negligence claim must fail because they owed Doe
"nothing more than [an] ordinary duty of care." Defs.’ Mem. at 18. Defendants cite to no legal
authority in support of their position nor make any attempt to correlate their argument to the
factual allegations set forth in the First Amended Complaint. Such an argument hardly warrants
serious attention; courts need not resolve arguments raised in a cursory manner and with only the
most bare-bones arguments in support. See Wash. Legal Clinic for the Homeless v. Barijy, 107
F.3d 32, 39 (D.C. Cir. 1997). In any event, Defendants’ argument is predicated upon factual
allegations extraneous to the First Amended Complaint_namely, their contention that they were
unaware that Doe was a minor at the time she began working in their household. Defs.’ Mem. at
18-19. Finally, Defendants offer no rejoinder to Doe’s argument that "even if [they] are correct
that they did not owe [her] a heightened duty of care," her allegations are sufficient to raise a
question as to whether they "exercised that degree of care that [an] ordinarily prudent person
would exercise under the same or similar circumstances." Pl.’s Opp’n at 40. Accordingly, the
Court shall deny Defendants’ Motion to Dismiss insofar as it seeks dismissal of Doe’s claim for
negligence.

IV. CONCLUSION

For the reasons set forth above, the Court shall GRANT-lN-PART and DENY-IN-PART

Defendants’ [l 8] Motion to Dismiss. Specifically, the motion shall be GRANTED insofar as

Defendants seek dismissal of (a) Doe’s claim for involuntary servitude under Sections 1584 and

16

1595 to the extent her claim is based on acts predating December 23, 2008, (b) Doe’s claim for
involuntary servitude under the Thirteenth Amendment, regardless of the dates of the underlying
conduct, (c) Doe’s claim for trafficking for purposes of forced labor under Sections 1590 and
1595 to the extent her claim is based on acts predating December 19, 2003, and (d) Doe’s claim
for forced labor under Sections 1589 and 1595 to the extent her claim is based on acts predating
December 19, 2003. The motion shall otherwise be DENIED, including with respect to (a)
Doe’s claim for involuntary servitude under Sections 1584 and 1595 for conduct occurring
between December 23, 2008 and August 7, 2009, (b) Doe’s claim for trafficking for purposes of
forced labor under Sections 1590 and 1595 to the extent her claim is based on conduct occurring
between December 19, 2003 and August 7, 2009, and (c) Doe’s claim for forced labor under
Sections 1589 and 1595 to the extent her claim is based on conduct occurring between December
19, 2003 and August 7, 2009. Defendants shall serve and file their Answer to the First Amended
Complaint by no later than September 28, 2011. An appropriate Order accompanies this

Memorandum Opinion.

Dated: September 12, 2011

alaskan-iii

COLLEEN KO LLAR-KO’I`ELLY
United States District Judge

17